REQUESTED BY: Robert G. Simmons, Jr., Banner County Attorney, Harrisburg, Nebraska.
May a member of the County Board of Commissioners be designated by the County Board to perform the powers and duties of the County Highway Superintendent?
No.
Section 39-1504 provides:
   "In commissioner type counties not having a county highway superintendent, the county board or some other qualified person designated by the county board, shall assume and perform the powers and duties of the county highway superintendent." (emphasis added)
Section 49-802, R.R.S. 1943, provides in part:
   "(5) Words and Phrases shall be construed and understood according to the common and approved usage of the language; . . ."
The word `other' as an adjective is commonly defined as `not the same; different; additional.' The use of the word `other' by the Legislature in Section 39-1504, R.R.S. 1943, obviously was intended to give some meaning. There is nothing to indicate that the Legislature intended anything other than the usual meaning of the word `other'.
Section 39-1506 sets forth who may qualify to serve as County Highway Superintendent. It also provides that no member of the County Board shall be eligible for appointment as County Highway Superintendent.
When Sections 39-1504 and 39-1506 R.R.S. 1943, are read together, we believe it becomes obvious why the Legislature included the word `other' in Section 39-1504. The Legislature clearly provided that someone other than a County Board member be appointed as the County Highway Superintendent. To be designated as the person to perform the powers and duties of the County Highway Superintendent comes very close to being the County Highway Superintendent.
We conclude that by the use of the words `some other qualified person' in Section 39-1504, R.R.S. 1943, the Legislature intended that someone other than a member of the County Board be designated to perform the powers and duties of the County Highway Superintendent, when the Board does not choose to perform these powers and duties.